United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS               July 18, 2003

                      FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                       ____________________                      Clerk

                           No. 02-10985
                         Summary Calendar
                       ____________________

     DAVID BELL; WARREN GULLEY; WARRYN SIMON; LUIS ANDRADE,

                                              Plaintiffs-Appellants,

                               versus

                         CITY OF DALLAS,

                                              Defendant-Appellee.
_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                          (3:01-CV-29-P)
_________________________________________________________________

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Plaintiffs appeal the summary judgment awarded the City of

Dallas against (1) Title VII gender discrimination claims, (2) 42

U.S.C. § 1983 procedural due process claims, and (3) state law

breach of   contract claims.    All of the claims arose from a

reorganization of the City’s Communications Information Services

Department, by which: male plaintiffs Bell and Andrade’s positions

were reclassified from grade 49 to 48; male plaintiffs Gulley and



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Simon’s grades      remained       the   same,    but   their     job    titles     were

changed; and a new grade 63 position was created, to which Goree

(female, originally grade 48) was appointed.                 On appeal, the City

is   charged    with:       discriminating       against    three       of   the    four

plaintiffs, by allegedly promoting Goree; and violating Bell and

Andrade’s      procedural    due    process      rights    and    breaching        their

contract, by not providing a post-demotion hearing.

      Summary judgment was awarded against the Title VII claim

because Goree’s reclassification was not an “ultimate employment

decision”. E.g., Burger v. Central Apartment Management, Inc., 168

F.3d 875, 878 (5th Cir. 1999)(such decisions include “hiring,

granting    leave,      discharging,          promoting,     and        compensating”

(citations omitted)).         It was awarded on the due process claim

because it was time barred and on the contract claim because, in

the context of the city-wide reclassification, the City was not

obligated contractually to provide a post-demotion hearing.

      A summary judgment is reviewed de novo.                    E.g., Taita Chem.

Co., Ltd. v. Westlake Styrene Corp., 246 F.3d 377, 385 (5th Cir.

2001). Such judgment is appropriate when there is no genuine issue

of material fact and the movant is entitled to a judgment as a

matter of law.      FED. R. CIV. P. 56(c).

      Bell, Gulley, and Simon (but not Andrade) contend Goree’s

reclassification from grade 48 to 63 was an “ultimate employment

decision”   for    purposes    of    Title     VII.       They   maintain     Goree’s


                                          2
reclassification: included a higher salary range; placed her on a

“career path”, which allowed for subsequent promotions; entitled

her to an office; allowed her to attend school, without documenting

her absence from work; and relieved her from being called to work

overtime.      As    the       district      court        noted,    however,     Goree’s

reclassification         did   not    increase      her    pay     or   change   her   job

description.        In    fact,      it   appears    that,       because   of    her   new

inability to earn overtime, her pay decreased as a result of the

reclassification. In short, and essentially for the reasons stated

by the district court, Goree’s reclassification did not constitute

an “ultimate employment decision”.

     Concerning an ultimate employment decision vel non, plaintiffs

summarily contend, in reference to Bell and Andrade, that this

court “should analyze whether any of the ... parties involved

received an increase or decrease in salary”.                       (As noted, Andrade

does not contest the Title VII ruling.) However, the demotions, as

opposed to the City’s alleged failure to reclassify to grade 63,

are entirely distinct from Goree’s reclassification, and therefore

cannot count as “ultimate employment decisions” for the purposes of

the Title VII claim.

     Regarding their demotion-related claims, Bell and Andrade

maintain:   the limitations period for a procedural due process

action did not begin until their salary was decreased, even though

their grievance concerning the claimed demotions had been denied


                                            3
two years earlier; and the City’s charter entitled those demoted

(pursuant   to   the   city-wide   reclassification)   to   an   appellate

hearing.    Essentially for the reasons stated by the district court

in its well-reasoned opinion, these contentions are without merit.

                                                             AFFIRMED




                                     4